Title: From Thomas Jefferson to Stephen Cathalan, Sr., 20 May 1788
From: Jefferson, Thomas
To: Cathalan, Stephen, Sr.


          
            
              Sir
            
            Paris May 20. 1788.
          
          On my return from Holland and Germany I found here the letters you had done me the honor of writing me on the 26th. of March and 15th. of April, as also that by Mr. Turnbull, who I suppose had left Paris before my return, as I did not see or hear from him. You mention a declaration of the king’s published at Marseilles and annihilating the favors granted on whale oil. I have made diligent enquiry and cannot find nor suspect that any such measure has taken place. I have not asked of the ministers, because I would wish, if I do mention it to them, to be able to tell them what has been the nature of the declaration published as if from the king at Marseilles. I will beg you therefore to give me information of the exact particulars of this declaration. In the mean time I think I may assure you no alteration of the arrêt of Dec. 29. has taken place except the taking the right of entrepot from our cod-fish.—I will beg the favor of you to do for me what you think right as to the copy of the meteorological journal. I approve perfectly of the sum of five guineas which you propose to pay to the copyist. The moment you inform me it is settled at that, I will pay the money to Sr. John Lambert for you. I paid him the former balance of 272₶–5 before I set out on my journey, but had not then time to give you notice of it. I will beg the favor of you to put the inclosed letter under cover to Capt. Obrian chez M. Logie Consul Anglois á Algiers, without saying a single word from what quarter it comes to you, as a suspicion of that might produce effects I wish to prevent.
          I am desired by some gentlemen of South Carolina to procure to be sent to them some plants of the best species of Olive-trees. As Marseilles is the most convenient port for this, I must beg the favor of you to charge some gardener with the procuring and preparing these plants, and having them always in readiness to go by such vessel bound to Charleston as you shall be able to send them  by. They lodge about 30. Louis in my hands to answer all expences, which will enable you to judge of the number to be sent. I would rather have so many sent as to exceed the sum rather than fall short of it, as I should wish to contribute five or ten guineas myself to the object. I suppose the plants cannot go till the fall or winter. There should also go a great quantity of the olives themselves, to be sowed on their arrival in Charleston in order to raise stocks whereon they may ingraft cuttings from the good plants. The same gardener may be charged to pack these olives properly. I presume Mr. Bernard could advise as to the best species of olive trees, and that he will be so kind as to do it. I shall have the honour of writing to him in a few days. I have that of being with my best respects to yourself & family, Sir, your most obedient & most humble servant,
          
            Th: Jefferson
          
        